Citation Nr: 1819385	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  14-06 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an initial evaluation in excess of 60 percent for service-connected coronary artery disease (CAD) status post myocardial infarction prior to March 24, 2014.

2. Entitlement to an initial rating in excess of 20 percent for peripheral vascular disease, left leg.

3. Entitlement to an initial rating in excess of 20 percent for peripheral vascular disease, right leg.

4. Entitlement to an initial rating in excess of 10 percent for neuropathy, right upper extremity.

5. Entitlement to an initial rating in excess of 10 percent for neuropathy, left upper extremity. 

6. Entitlement to an initial rating in excess of 10 percent from May 4, 2009, and in excess of 20 percent from March 24, 2014 for neuropathy, right lower extremity.

7. Entitlement to an initial rating in excess of 10 percent from May 4, 2009, and in excess of 20 percent from March 24, 2014 for neuropathy, left lower extremity.

8. Entitlement to service connection for hypertension, to include as secondary to service-connected disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. An, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1968 to November 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in Montgomery, Alabama.

In January 2014 rating decision, the RO increased the initial evaluation for service-connected CAD from 30 percent to 60 percent, effective from May 4, 2009, the date of claim.   

Thereafter, in a September 2014 rating decision, the RO granted a 100 percent rating for the Veteran's CAD, effective March 24, 2014; and also increased the evaluation for neuropathy of bilateral lower extremities to 20 percent disabling, effective March 24, 2014. AB v. Brown, 6 Vet. App. 35, 39 (1993).    

In November 2017, the Veteran testified at a Board hearing via videoconference before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing is associated with the record. 

As a final preliminary matter, the Board also observes that during his November 2017 hearing, the Veteran raised a claim for entitlement to an effective date earlier than May 9, 2004 for the award of service connection for CAD status post myocardial infarction, which is not currently on appeal.  The appellant and his representative are advised that, effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form prescribed by the Secretary. 38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2017).  If the appellant would like to pursue any additional claims, he should do so pursuant to these new requirements.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.   

The issues of entitlement to increased ratings for peripheral vascular disease of the left leg and right leg; increased ratings for neuropathy of the bilateral upper and lower extremities; and entitlement to service connection for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Prior to March 24, 2014, the Veteran's coronary artery disease, status post myocardial infarction, did not result in chronic congestive heart failure, a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  


CONCLUSION OF LAW

The criteria for a disability rating in excess 60 percent prior to March 24, 2014, for coronary artery disease, status post myocardial infarction, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7006 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Neither the Veteran, nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners provided the information necessary to rate the service-connected disabilities on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Veteran has not objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

The Board notes that although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the issue on appeal.  Gonzales v. West, 218 F.3d 1378, 1380- 81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128- 30 (2000).  Under these circumstances, the Board concludes that appellate review may proceed without prejudice to the Veteran.

Increased Ratings 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities. 38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work. 38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  With the initial rating assigned with the award of service connection for a disability, "staged" ratings to reflect distinct periods when different levels of impairment were shown are for consideration. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).   Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).

The Veteran contends an increased rating is warranted for the period prior to March 24, 2014.  Specifically, he contends that the 100 percent evaluation should be assigned from 2009. See November 2017 Hearing Transcript, p. 7.  The Veteran is currently assigned a 60 percent evaluation from May 4, 2009, the date of receipt of the claim, and in receipt of a 100 percent schedular rating, effective March 24, 2014.  
   
As noted in the Introduction, the Board observes that as for the Veteran's contention that the effective date for his award of service connection for CAD "should have went back further than 2009 since he had an ongoing heart condition since 1998," that issue is a separate claim not on appeal and not addressed in the decision below. Id. at 8.  

The Veteran's coronary artery disease, status post myocardial infarction, is rated under 38 C.F.R. § 4.104, Diagnostic Code 7006.  Diagnostic Code 7006 provides ratings for myocardial infarction.  For three months following myocardial infarction, documented by laboratory tests, a 100 percent rating is assigned.  Thereafter, impairment resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, is rated 60 percent disabling.  Status post myocardial infarction resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, is rated 100 percent disabling.  38 C.F.R. § 4.104, Diagnostic Code 7006 (2017).  

Private treatment records of June 2008 reflect evidence of cardiomyopathy with an ejection fraction estimated in the 40 percent range.  Accompanying chest X-rays revealed no evidence of acute cardiopulmonary disease.  Another diagnostic imaging of the chest revealed no evidence of pulmonary embolism, no evidence of aortic dissection or aneurysm.  Likewise, a follow up EKG was negative with no significant evidence for ischemia or infarction.  See John Muir Medical Center records.   

Private treatment records of March 2009 reflect assessment of "mild cardiomyopathy with an EF in the 50% range."  The Veteran denied chest pain, dyspnea, edema, syncope, or near syncope. See Hearts South records.  
  
A VA examination report of May 2010 reflects the Veteran's resting EKG was within normal limits.  On cardiac stress testing, his ejection fraction was 41 percent.  The examiner noted a global ejection fraction of 47 percent.  Chest X-rays revealed the Veteran's heart to be in normal size.  The radiologist found no congestive heart failure or infiltrates.  

Private treatment records of March 2012 reflect an echocardiogram report with left ventricle in "grossly normal size" with ejection fraction of approximately 45 to 50 percent. See River Region Cardiology records.   

Private treatment records of April 2012 reflect findings of cardiac stress testing with the Veteran's ejection fraction of 45 percent.  Upon examination, the private physician determined "mild to moderate reduction in left ventricular systolic function" and reduced the estimated ejection fraction to 40 percent. See Baptist Medical Center South Montgomery records.

Private treatment records of February 2014 reflect notes of a recent stress nuclear study that showed reduced ejection fraction of 20 to 30 percent. Id. dated February 27, 2014.  

Private treatment records of March 2014 reflect the Veteran's ejection fraction was estimated about 35 percent. Id. dated March 5, 2014. 

A VA contract examination report of May 2014 reflects ejection fraction of 40 to 45 percent.  On interview-based METs test, the Veteran's estimated workload was between 1-3 METs.  However, the examiner stated that the ejection fraction was a better reflection of the Veteran's current cardiac functional status as "the ejection is an objective finding vs. the subjective nature of the estimated METs."  The examiner noted symptoms of angina, dyspnea that may limit exertion. See May 2014 VA contract examination report.     

In view of the above, for the period prior to March 24, 2014, the Board finds the preponderance of the evidence is against a disability rating in excess of 60 percent under Diagnostic Code 7006.  There is no objective indication that during this period on appeal, the Veteran's coronary artery disease, status post myocardial infarction, has demonstrated chronic congestive heart failure or a workload of 3 METs or less.  

As for ejection fraction, objective findings from 2008 to 2012 demonstrate that the Veteran's ejection fraction has remained consistently above 30 percent with ejection fraction ranging from 40 to 50 percent.  Indeed, the Board acknowledges a private treatment record dated February 27, 2014 noting a reduction in the Veteran's ejection fraction of 20 to 30 percent.  However, just six days later, on March 5, 2014, his ejection fraction was back up to 35 percent, and remained above 30 percent thereafter.  In fact, cardiac testing in May 2014 showed ejection fraction of 40 to 45 percent, which the Board observes demonstrates an improvement in the Veteran's condition and is actually consistent with an evaluation of 60 percent under Diagnostic Code 7006.  But, the Veteran is already in receipt of a 100 percent evaluation from March 24, 2014.  Thus, the Board concludes that the preponderance of the evidence indicates the ejection fraction has been above 30 percent for the majority of the appeals period.  

Accordingly, the Board finds that the Veteran is adequately compensated by the assigned 60 percent evaluation for the period prior to March 24, 2014, and a higher rating is not warranted.   

Further, the Board has considered whether a staged rating is warranted. See Hart, 21 Vet. App. at 505.  However, the Board observes that the Veteran has simply not demonstrated a level of impairment in excess of the 60 percent to warrant staged ratings.  Therefore, staged ratings are not warranted.     

The Board also has considered entitlement to an increased rating pursuant to other schedular criteria for cardiovascular disorders.  The Veteran's disability picture does not, however, more closely approximate other diagnostic criteria or other analogous schedular criteria for such disorders as the remainder of the schedular criteria are essentially similar to Diagnostic Code 7006. 38 C.F.R. § 4.104.  

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the Veteran's coronary artery disease, status-post myocardial infarction, symptomatology does not more nearly approximate the criteria required for the next higher 100 percent rating under Diagnostic Code 7006, prior to March 24, 2014.  As a preponderance of the evidence is against the award of an increased rating, the benefit of the doubt doctrine is not applicable in the instant appeal. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

An initial rating in excess of 60 percent prior to March 24, 2014 for coronary artery disease, status-post myocardial infarction, is denied.  


REMAND

Based on the Veteran's testimony as presented at his November 2017 hearing, the Board finds that remand is warranted before adjudication of the Veteran's claims for entitlement to increased ratings for peripheral vascular disease of the left leg and right leg; increased ratings for neuropathy of the bilateral upper and lower extremities; and entitlement to service connection for hypertension.   Specifically, remand is necessary to afford the Veteran new examinations.

With respect to his claims for increased evaluations, the Veteran was last provided VA examinations in May 2014.  At the Board hearing in November 2017, he testified that his peripheral vascular disease of the legs and neuropathy of the bilateral upper and lower extremities have since worsened in severity. See Hearing Transcript, pp.11-18.  When a claimant asserts, or the evidence shows, that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Thus, remand is warranted for current VA examinations. 

With respect to his claim for service connection for hypertension, at his hearing, the Veteran raised a secondary theory of entitlement indicating that his hypertension is related to his service-connected coronary artery disease, status post myocardial infarction. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Further, the Board notes that a VA examination report of May 2010 which was provided in conjunction with his original claim does not address this new theory.  Given the foregoing, the Board finds that remand is necessary to obtain a VA medical opinion addressing the Veteran's secondary theory of entitlement for service connection. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the current nature, extent and severity of his service-connected peripheral vascular disease of the left and right legs, neuropathy of bilateral upper extremities, and neuropathy of bilateral lower extremities.  All required tests should be performed.  The claims file, including this remand, should be reviewed by the examiner to become familiar with the Veteran's pertinent medical history and such review should be noted in the examination report.  

2. Schedule the Veteran for a VA examination with an appropriate medical professional to determine the nature and etiology of his hypertension.  The Veteran's claims file, to include a copy of the decision, must be made available to the examiner along with any other information the medical professional deems pertinent.  A note that it was reviewed should be included in the opinion.   

After reviewing the claims file and conducting appropriate testing, the examiner is to provide an opinion as to the following: 

a) The examiner is asked to specifically address whether the Veteran's hypertension is at least as likely as not (a 50 percent or greater probability) proximately due to or the result of the Veteran's service-connected conditions, to include coronary artery disease and type II diabetes.

b) The examiner is also asked to specifically address whether the Veteran's hypertension is at least as likely as not (a 50 percent or greater probability) aggravated, beyond the natural progress of the disease, by the Veteran's service-connected conditions, to include coronary artery disease and type II diabetes.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  The examination opinion must reflect consideration of the Veteran's November 2017 hearing testimony setting forth a complete rationale for all findings and conclusions.  

3. After completing the requested actions, and any additional development deemed warranted, readjudicate the claims in light of all pertinent evidence and legal authority.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


